t c summary opinion united_states tax_court douglas leroy and nancy helene maxfield petitioners v commissioner of internal revenue respondent docket no 8135-06s filed date douglas leroy and nancy helene maxfield pro_se kelly r morrison-lee for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure this case is before the court for review of respondent’s determination sustaining a levy action to collect a dollar_figure tax_deficiency determined and assessed for tax_year the court previously concluded in maxfield v commissioner t c summary opinion filed date that respondent abused his discretion in not permitting petitioners an opportunity to dispute the underlying tax_liability at the collection_due_process_hearing the case was set for further trial to consider the issues raised with respect to the underlying tax_liability after concessions the issues for decision are whether petitioners are entitled to business_expense deductions for common sense consultants inc csci in amounts greater than respondent allowed for tax_year whether petitioners overreported the gross_receipts of csci in and whether petitioners are liable for an accuracy-related_penalty pursuant to sec_6662 for the parties agree that petitioners may deduct dollar_figure in home mortgage interest and real_estate_taxes on schedule a itemized_deductions and may not deduct those amounts as business_expenses on schedule c profit or loss from business at trial petitioner douglas maxfield conceded that petitioners are not entitled to a claimed dollar_figure deduction for political contributions reported on schedule c despite its name common sense consultants inc csci was not incorporated rather petitioner douglas maxfield operated csci as a sole-proprietorship background some of the facts have been stipulated and we so find the record consists of the stipulation of facts and first and second supplemental stipulations of facts all with attached exhibits additional evidence introduced at trial and the testimony of petitioner douglas maxfield and petitioners’ daughter who prepared and electronically filed the federal_income_tax return for petitioners petitioners resided in maryland when they filed the petition petitioner helene maxfield worked as a secretary in petitioner douglas maxfield hereafter petitioner was retired in respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax and a dollar_figure accuracy-related_penalty under sec_6662 respondent mailed a notice_of_deficiency to petitioners on date petitioners did not file a timely petition for redetermination of the notice_of_deficiency and respondent assessed the deficiency together with statutory interest and the sec_6662 accuracy-related_penalty on date respondent mailed to petitioners a final notice - notice_of_intent_to_levy and notice of your right to a hearing levy notice on date petitioners timely submitted form request for a collection_due_process_hearing petitioners sought to dispute the underlying tax_liability at the appeals_office collection hearing the appeals officer did not consider the underlying tax_liability following the hearing the appeals officer mailed a blank form 433-a collection information statement for wage earners and self-employed individuals to petitioners and allowed more than a month for petitioners to provide the financial information necessary for the appeals officer to consider any collection alternatives petitioners did not submit any financial information and did not propose any specific collection alternatives on date respondent sustained the levy action in a notice_of_determination concerning collection action s under sec_6320 and sec_6330 at the initial trial of this case the parties stipulated that respondent mailed a notice_of_deficiency to petitioners on date and respondent argued that pursuant to sec_6330 petitioners were not entitled to dispute the underlying tax_liability because respondent had mailed a notice_of_deficiency to petitioners at their last_known_address however after considering petitioner’s testimony and other evidence submitted at trial we concluded that petitioners rebutted the presumption of delivery of the notice_of_deficiency for petitioners did not otherwise have an opportunity to dispute the underlying tax_liability and respondent abused his discretion by not allowing petitioners an opportunity to challenge the underlying tax_liability the deficiency results from disallowed deductions claimed on schedule c profit or loss from business petitioners claimed dollar_figure in business_expense deductions for csci on schedule c for respondent allowed dollar_figure as ordinary and necessary business_expenses and disallowed the remaining dollar_figure respondent also determined an accuracy-related_penalty under sec_6662 of dollar_figure at trial petitioner attempted to explain and substantiate the claimed deductions he also asserted that the computer_software used to prepare the tax_return turbotax injected numerous errors into the return claiming several deductions more than once and overstating the gross_receipts of csci petitioner stated that csci provided paralegal and construction services in and that he intended to begin a commercial fishing activity under csci in but that he did not actually start that business in respondent disallowed maxfield v commissioner t c summary opinion filed date respondent disallowed deductions totaling dollar_figure however as a result of that adjustment csci showed a net profit which entitled petitioners to some allowance for expenses for the business use of their home the dollar_figure allowed was based on a pro_rata allocation of insurance utilities and depreciation all deductions claimed for expenses related to construction and boating and fishing activities discussion i standard of review in the context of judicial review of a notice_of_determination sustaining a collection action where as here there is no showing that a taxpayer received a notice_of_deficiency or otherwise had an opportunity to dispute the tax_liability the proper standard of review of the commissioner’s determination of the underlying tax_liability is de novo see 114_tc_604 114_tc_176 ii burden_of_proof generally the burden_of_proof is on the taxpayer rule a under sec_7491 if the taxpayer produces credible_evidence with respect to any factual issue relevant to ascertaining the taxpayer’s liability the burden_of_proof shifts from the taxpayer to the commissioner as to that factual issue at trial petitioner argued that the burden should shift because he produced sufficient evidence to prove that he incurred the expenses claimed as deductions but disallowed by respondent however sec_7491 provides that the burden will shift only if the taxpayer complies with substantiation requirements maintains sufficient records and cooperates fully with the commissioner’s reasonable requests although petitioners vigorously asserted their rights when audited such actions without more do not evince a lack of cooperation additionally petitioners introduced a plethora of documents to substantiate the expenses claimed as business deductions to shift the burden not only must a taxpayer comply with the substantiation requirements and cooperate with the commissioner’s reasonable requests but he must also maintain all records required under the internal_revenue_code sec_7491 a taxpayer must keep such records render such statements make such returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_6001 pursuant to sec_6001 a taxpayer is required to keep such permanent books of account or records including inventories as are sufficient to establish the amount of gross_income deductions credits or other matters sec_1 a income_tax regs when a taxpayer’s records have been lost or destroyed through circumstances beyond his control he is entitled to substantiate deductions by reconstructing his expenditures through other credible_evidence smith v commissioner tcmemo_1998_33 see also 71_tc_1120 permissive reconstruction is intended for the loss of records by casualty see silverton v commissioner tcmemo_1977_198 affd without published opinion 647_f2d_172 9th cir sec_1_274-5a income_tax regs failure to maintain adequate_records in the first instance however is not a loss of records through casualty or circumstances outside the taxpayers’ control such that reconstruction must be allowed petitioner did not maintain or produce books of account or records reflecting the income from his business activities he relies on bank statements credit card statements some invoices and handwritten summaries to support his business_expenses further the credit card statements and other documents petitioner introduced suffice to prove only that petitioner purchased items at specific stores these records do not show the particular items petitioner purchased and they do not demonstrate that the items purchased were ordinary and necessary expenses for the carrying on of any trade_or_business in see sec_162 we conclude that petitioner did not maintain adequate_records clearly reflecting the income and expenses of his business activities that he is not entitled to reconstruct records which never existed and that the documents he introduced are not sufficient to prove his claimed business_expenses the burden does not shift to respondent under sec_7491 petitioners therefore retain the burden of proving they are entitled to the deductions claimed 503_us_79 iii underlying tax_liability a schedule c deduction sec_1 legal principles taxpayers may generally deduct the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business sec_162 see also 403_us_345 110_tc_402 an ordinary_and_necessary_expense is one that is appropriate and helpful to the taxpayer’s business and that results from an activity that is common and accepted practice 77_tc_1124 affd without published opinion 9th cir date a sine qua non of claiming deductions under sec_162 is that the expenses directly relate to an active trade_or_business at the time the expenses were incurred glotov v commissioner tcmemo_2007_147 respondent does not dispute that petitioner’s paralegal service activity qualifies as a trade_or_business respondent does not agree however that petitioner’s boating and fishing and construction activities qualify as a trade_or_business boating and fishing activity petitioner testified that he did not conduct any boating and fishing activity commercially in at least in part because of his poor health petitioner’s testimony is consistent with statements he made to respondent’s examining agent that he started operating a charter boat service in we find that petitioner was not engaged in any boating and fishing activity in and conclude that petitioners are not entitled to any deductions related to operating such an activity in construction and home improvement activity petitioner’s testimony with regard to his operation of a construction and home improvement activity in was vague most importantly although the record includes reference to some addresses where petitioner may have performed certain construction tasks the record does not reflect that petitioner performed any construction work for compensation petitioner on the return petitioners did not make an election under sec_195 to expense start-up costs for a boating and fishing activity an election under sec_195 permits a limited deduction only in the taxable_year in which an active trade_or_business begins sec_195 petitioner began his boating and fishing activity sometime after thus even an election under sec_195 would not assist petitioners for tax_year significantly some of the locations where petitioner continued did not introduce any evidence that he operated a construction business for profit in because petitioner failed to demonstrate that any construction-related expenses are directly connected with or proximately result from his active_conduct of any trade_or_business in we hold that petitioners are not entitled to deduct any expenses related to construction-related activities see 276_us_145 91_tc_352 paralegal service activity respondent does not dispute that the paralegal service activity performed by csci during constitutes the carrying on of a trade_or_business as discussed we have sustained respondent’s determination that petitioner’s construction and boating and fishing activities did not constitute the active_conduct_of_a_trade_or_business in petitioners are not entitled to business_expense deductions for those activities petitioners combined all of the claimed csci business activities on one schedule c the expenses that clearly relate only to the construction and or boating and fishing activities continued allegedly worked belonged to relatives including george maxfield’s rental property in maryland and the mountain view cabins located on maxfield homestead road in washington state and owned by petitioner’s mother and brother finally although petitioner testified about working on two properties not owned by relatives he did not assert that he billed for his services that he expected to be paid or that he ever was paid for any such work are petitioners’ deductions of dollar_figure for work_clothes and dollar_figure for other expenses described at trial as construction tools respondent’s disallowance of these deductions is sustained respondent did allow petitioners a portion of the claimed business_expense deductions we now discuss the amounts respondent disallowed although from the record as a whole it remains unclear how some of these expenses relate to petitioner’s paralegal service activity a cost_of_goods_sold home_office construction respondent disallowed in full petitioners’ deduction for cost_of_goods_sold petitioner explained that the dollar_figure claimed reflects the cost of materials_and_supplies for work done on his petitioner testified that the work_clothes expense represents his purchase of construction-related items such as tool belts tools kneepads steel-toed shoes heavy work pants and shirts and hard hats and boat-related items such as life preservers hats jackets boat shoes and fishing suits absent a sec_179 election to the extent that petitioner purchased these construction tools to improve his home_office discussed infra and identified as nondeductible capital improvements that equipment must also be capitalized see 418_us_1 116_tc_374 in any event petitioners are not entitled to deduct this expense under sec_162 in the court notes that respondent allowed a dollar_figure deduction for a framing gun which was separately_stated on schedule c we will not disturb this allowance because respondent has not asserted an increased deficiency even though it is unclear just how a nail gun might relate to petitioner’s paralegal service activity his only active trade_or_business in home_office petitioner testified about the purchase and installation of new flooring molding and drywall petitioner did not characterize this work as repairs to existing flooring or walls but rather as installing new walls and floor petitioners’ daughter testified to installing new floor joists new plywood subflooring and a new hardwood floor expenses_incurred to maintain property used in a trade_or_business in efficient operating condition ordinarily are deductible see sec_162 jacks v commissioner tcmemo_1988_237 gilles frozen custard inc v commissioner tcmemo_1970_73 likewise the cost of repairs which neither materially add to the value of the property nor appreciably prolong its life but keep it in an ordinarily efficient operating condition may be deductible as an expense sec_1_162-4 income_tax regs see also sec_1_263_a_-1 income_tax regs stating that amounts paid_or_incurred for incidental repairs and maintenance of property are not capital expenditures in 39_tc_333 we described the standard for distinguishing deductible repairs from capital improvements as follows an expenditure which returns property to the state it was in before and which does not make the relevant property more valuable more useful or longer-lived is usually deemed a deductible_repair a capital_expenditure is generally considered to be a more permanent increment in the longevity utility or worth of the property while sec_162 allows a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business sec_263 provides that no deduction shall be allowed for any amount_paid out for new buildings or for permanent improvements or betterments made to increase the value of any property or estate sec_263 thus if the repair is an improvement or replacement or if it substantially increases the property’s value or substantially prolongs its useful_life it is capital in nature and is not currently deductible see 72_tc_1 a taxpayer bears the burden of proving that he is entitled to any deductions claimed indopco inc v commissioner u s pincite petitioners therefore must demonstrate that these expenses reflect incidental repairs that returned the home_office to its original state and maintained the office in efficient operating condition as opposed to making the home or home_office more valuable permanently improving the home or home_office or adapting the space to a different use ie constructing a home_office petitioner testified that the expenses deducted as cost_of_goods_sold represent the cost of materials to redo the office the record does not indicate how petitioners used this space before this construction or what demolition might have preceded the construction however the record clearly reflects that petitioner started from a concrete floor laid plastic sheeting as a moisture barrier attached by 6-inch joists to the concrete with a nail gun laid a new plywood subfloor and finally installed a new hardwood floor further petitioner also installed new molding and drywall petitioner did not introduce evidence demonstrating that this construction was merely the incidental repair of his existing home_office and not his building the office in the first instance or significantly improving the space with a new floor and new walls we conclude that petitioners have not proven that they are entitled to a deduction under sec_162 for the cost of these improvements in b car and truck expenses respondent disallowed car and truck expenses of dollar_figure petitioner claimed that he incurred these expenses for gas maintenance and repairs for his vehicles petitioner did not keep a log of business mileage or of business trips taken and he told respondent’s examining agent that he calculated his mileage deduction by using the beginning and ending odometer readings passenger automobiles are listed_property under sec_280f sec_274 disallows any deduction with respect on the return petitioners did not elect to deduct any such expenses under sec_179 to listed_property unless the taxpayer adequately substantiates the amount of the expense the time and place of the travel or use of the property the business_purpose of the expense and the business relationship of the persons using the property even though petitioner introduced receipts documenting vehicle repairs and credit card statements showing gasoline purchases he did not maintain a log of the business use of his vehicles or introduce any evidence of the business purposes for which he used the vehicles we find that petitioners have not satisfied the strict substantiation requirements of sec_274 and we conclude that petitioners are not entitled to any deduction for car and truck expenses for dollar_figure c home_office expenses utilities insurance petitioners claimed as home_office expenses the costs of utilities and homeowner’s insurance for their entire residence respondent allowed a portion of the costs see supra note a taxpayer is not entitled to deduct the cost of utilities for his entire home simply because he may have a home_office in a portion of the residence petitioners reported that their home_office occupied dollar_figure percent of their residence respondent allowed because petitioners’ lack of substantiation precludes any deduction we need not address the obvious impropriety of claiming both actual vehicle expenses and the standard_mileage_deduction dollar_figure percent of the claimed expenses for utilities and insurance see sec_280a 84_tc_1 affd 791_f2d_781 9th cir lind v commissioner tcmemo_1985_490 respondent’s determination as to insurance and utilities is sustaineddollar_figure d travel meals_and_lodging expenses respondent disallowed in full dollar_figure claimed as travel_expenses dollar_figure claimed as meals expenses and dollar_figure claimed as lodging_expenses a taxpayer may deduct travel_expenses incurred while away from home in pursuit of a trade_or_business sec_162 as with the car and truck expenses discussed above however traveling expenses are governed by the strict substantiation requirements of sec_274 a taxpayer must substantiate the amount of the expense the time and place of the travel and the business_purpose of the expense petitioner stated at trial that the deductible insurance amount is different from the dollar_figure reported on form_8829 expenses for business use of your home and also reported on line of schedule c petitioner testified that the dollar_figure figure included not only dollar_figure for homeowner’s insurance premiums but also amounts for life and mortgage life_insurance and car and boat insurance both of which were also included in car and truck expenses on schedule c the examining agent appears to have calculated a prorated allowance based on the full dollar_figure claimed because respondent did not assert an increase in the deficiency at trial we will not disturb this apparent error in petitioners’ favor the credit card statements petitioners introduced appear to include myriad charges for travel food and lodging and may demonstrate that petitioner actually spent the sums claimed however petitioner did not specify the business_purpose of the expenses identify the persons fed or entertained or substantiate the business_purpose of the trips or of the meals as required by sec_274dollar_figure accordingly petitioners are not entitled to any deduction for travel lodging or meals expenses for e equipment and upgrades computer work respondent disallowed petitioners’ claimed deduction for equipment and upgrades at trial petitioner claimed that the dollar_figure amount reported was less than his actual expenses having discovered additional receipts petitioner now asserts that he should be entitled to a deduction of dollar_figure for upgrades to his computer while petitioners’ exhibits include credit card statements showing charges at stores where one might purchase computer_software and equipment among other things the specific parts and services purchased are generally not itemized computers and peripheral equipment are specifically included a sec_12 petitioner testified that the meals expenses were not food costs for running his household but instead represented his cost for meals that i ate out while i was conducting these businesses without more details and some records connecting specific meals with specific legitimate business travel this testimony does not meet the strict substantiation requirement of sec_274 listed_property in sec_280f along with passenger automobilesdollar_figure accordingly such expenses are also subject_to the strict substantiation requirements of sec_274 petitioner did not introduce sufficient evidence as to the nature of the items purchased or identify any business_purpose other than to state that he uses computers for my csci business in reports that i type up and file petitioners are not entitled to any deduction for computer equipment or upgradesdollar_figure respondent’s determination is sustained in that petitioners have not demonstrated that they are entitled to business_expense deductions greater than those respondent alloweddollar_figure petitioners have not established that any amount spent on computer upgrades was for computers and peripheral equipment excluded from listed_property by sec_280a and sec_280f because petitioners failed adequately to substantiate the claimed computer upgrade expenditures we need not decide whether the expenditures were paid for repairs deductible under sec_162 or for capital improvements controlled by sec_263 as a result of the disallowance of the business_expense deductions petitioners’ schedule c would reflect a net profit resulting in self-employment_income subject_to self-employment_tax the calculation of these taxes is purely computational petitioners have the burden of proving that respondent erroneously determined liability for self-employment_tax snyder v commissioner tcmemo_1995_285 although petitioner complained at trial that imposing self-employment taxes on him for his business income is unfair he raised no substantive challenge respondent’s self-employment_tax determination is sustained furthermore because we find that petitioners are not entitled to business_expense deductions beyond those respondent continued b csci gross_receipts petitioners reported gross_receipts of dollar_figure for csci for at trial petitioner asserted that the correct amount of gross_receipts for csci is dollar_figure petitioners failed to keep any books of account or other adequate_records to evidence the gross_receipts of csci petitioners assert that their daughter who prepared the return entered dollar_figure into the computer but that turbotax added petitioner’s retirement pay also reported on line 16b of form_1040 u s individual_income_tax_return and petitioners’ state_income_tax refund reported on line form_1040 to the dollar_figure entered as gross_receipts however the retirement pay shown on form_1040 was dollar_figure and the state tax_refund was dollar_figure the sum of these amounts and the dollar_figure petitioner now asserts as the correct gross_income is dollar_figure not the dollar_figure reported as csci gross_receipts petitioners’ turbotax error theory does not explain the dollar_figure difference petitioners blame the computer_software for other errors as well for example petitioners reported their deductions for home mortgage interest and real_estate_taxes on three separate continued allowed we need not consider what portion of the disputed expense deductions such as car and truck expenses and travel meals_and_lodging expenses relates to those business activities construction and boating and fishing that petitioners failed to demonstrate were carried on for profit by csci in schedules on their return on schedule a on form_8829 expenses for business use of your home and on schedule c petitioners reported insurance and utilities expenses for their residence twice not only on form_8829 where no deduction was allowed because petitioners’ calculations resulted in a net_loss for the year see sec_280a but also on line sec_15 and sec_25 of schedule c as direct business_expenses where they offset gross_receipts and increased the loss claimed for csci as discussed above various insurance premiums were reported both as business insurance and as car and truck expenses on schedule c petitioner’s daughter testified that turbotax supported data entry through question-and-answer forms only did not permit the user to manually enter or override the turbotax program and mysteriously reported income and expense items in multiple places we find that petitioners authorized their daughter to file their return electronically and that they considered that filing to be their federal_income_tax return they may not now disavow the information reported on the return statements made on a tax_return signed by the taxpayer have long been considered admissions and such admissions are binding on the taxpayer absent cogent evidence indicating that those statements are wrong pratt v commissioner tcmemo_2002_ petitioners’ assertion that computer errors inflated the gross_receipts for csci is simply not credible and it does not represent cogent evidence of misreporting we treat the gross_receipts listed on petitioners’ return as an admission that petitioners had gross_receipts of at least the dollar_figure reported see 62_tc_739 affd without published opinion 521_f2d_1399 3d cir the evidence presented at trial is unpersuasive and insufficient to support a lower gross receipt finding c accuracy-related_penalty sec_6662 provides a penalty in the amount of percent of the portion of any underpayment attributable to inter alia negligence or disregard of rules or regulations sec_6662 pursuant to sec_6662 negligence includes any failure to make a reasonable attempt to comply and disregard includes any careless reckless or intentional disregard negligence also includes any failure by the taxpayer to maintain and retain adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs we have no difficulty in finding that petitioners were negligent in preparing their tax_return and in seeking a dollar_figure refund they claimed clearly improper deductions reported expenses multiple times on their return and made no attempt to maintain books of account or satisfactory records for petitioner’s claimed business activitiesdollar_figure respondent has met his burden of production with respect to the sec_6662 penalty see sec_7491 petitioners bear the burden of proving that respondent’s determination is incorrect rule a 116_tc_438 to the extent that a taxpayer shows that he had reasonable_cause for an underpayment and that he acted in good_faith sec_6664 may relieve the taxpayer of a penalty under sec_6662 as discussed petitioners blame turbotax for all errors on their return petitioners’ allegations of computer errors are rejected petitioners have not demonstrated reasonable_cause for their underpayment further on the record as a whole we are convinced that petitioners knew they were deducting personal expenses as business_expenses and that they were claiming the same expenses multiple times on their return we find that where a taxpayer maintained some books_and_records but those documents proved inadequate to satisfy the strict substantiation requirements of sec_274 we have refused to sustain a determination of negligence see silverton v commissioner tcmemo_1977_198 affd without published opinion 647_f2d_172 9th cir we have characterized sec_274 as a standard of proof not a standard determinative of negligence or intentional disregard id that is not this case petitioner’s records were inadequate and he failed to keep books of account this failure renders petitioners liable for the penalty under sec_6662 for negligence or intentional disregard petitioners have demonstrated neither reasonable_cause nor good_faith respondent’s determination is sustained iv collection action respondent issued the levy notice petitioners requested a hearing and respondent’s appeals_office conducted the hearing and sustained the decision to collect by levy we found in our earlier opinion that respondent abused his discretion in not allowing petitioners to challenge the underlying tax_liability during the collection hearing at the collection hearing the appeals officer verified that the requirements of applicable law and administrative procedure were met pursuant to sec_6330 petitioners were allowed to raise issues relevant to the unpaid tax and to the proposed levy see sec_6330 petitioners raised two challenges to the underlying tax_liability that the assessment was untimely and that the deficiency respondent determined in the notice_of_deficiency is incorrect in their request for a collection hearing petitioners also mentioned the appropriateness of the collection action collection alternatives and spousal defenses petitioners asserted that the assessment was untimely and time barred by the 3-year period of limitations on assessments provided by sec_6501 and b we found in maxfield v commissioner t c summary opinion that respondent mailed a notice_of_deficiency to petitioners on date which was within years of the due_date of petitioners’ return as discussed in that opinion a properly addressed notice_of_deficiency suspends the period of collection even where the taxpayer does not receive the notice_of_deficiency we concluded that the assessment_period did not expire until date pursuant to sec_6503 and that respondent’s assessment on date was timely as discussed here petitioners have now had the opportunity to challenge the underlying tax_liability for their challenge has failed although petitioners listed appropriate spousal defenses on their form the record does not indicate that they pursued any spousal defenses at the hearing petitioners raised no spousal defenses at trial this issue is deemed conceded see rule b 121_tc_308 see also 129_tc_107 118_tc_488 petitioners also listed collection alternatives such as installment_agreement offer_in_compromise posting a bond or substitution of other assets on form after the telephone hearing the appeals officer sent petitioners a collection information statement and allowed petitioners more than a month to return the completed statement and to provide financial information required for the appeals officer to evaluate and consider collection alternatives see wells v commissioner tcmemo_2003_234 petitioners did not return the completed statement did not provide the requested financial information and did not propose any collection alternatives for consideration petitioners make no other arguments challenging the notice_of_determination in particular petitioners fail to make a valid challenge to the appropriateness of respondent’s intended collection action to raise a spousal defense or to offer alternative means of collection see sec_6330 respondent’s appeals officer did not consider spousal defenses or collection alternatives at the collection hearing because petitioners did not pursue those claims and petitioners did not provide the required financial information this was not an abuse_of_discretion having resolved petitioners’ challenges to the underlying tax_liability and concluding that respondent’s other determinations were not an abuse_of_discretion we hold that the collection action may now proceed decision will be entered for respondent
